By a divided court an opinion has heretofore been written and published in this cause. Blackmarr v. City Court of Salt LakeCity et al., 86 U. 541, 38 P.2d 725. Thereafter a rehearing was granted, and the cause was again orally argued. At the oral argument the case of Spencer v. Court of Honor, 120 Minn. 422,139 N.W. 815, was cited. The statute involved in the cited case is identical with the statute in the instant case. The Constitution of Minnesota provides that "In all cases when a general law can be made applicable no special law shall be enacted," etc. Article 4, § 33. The conclusions reached by the Supreme Court of Minnesota in that case are in harmony with the conclusions reached by a majority of this court in the former opinion. After a re-examination of the cause, Mr. Chief Justice ELIAS HANSEN, *Page 570 
Mr. Justice FOLLAND, and Mr. Justice EPHRAIM HANSON adhere to the views expressed in the former opinion. Mr. Justice MOFFAT adheres to the views expressed in his dissenting opinion. Judge ALLEN G. THURMAN of the Third District Court, who participated in the second hearing because of the disqualification of Mr. Justice WOLFE, concurs in the views expressed by Mr. Justice MOFFAT in his former dissenting opinion.
It is ordered that the opinion heretofore written and published in this cause stand as the opinion herein.